DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,191,984. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variant.
Instant Application

Claim 1:

A computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations comprising: 

receiving, from a user, a first query requesting query results from a plurality of tables associated with a database storing user data; 









generating a query processing identifier for the first query; 
































while the first query is executing, determining, using the query processing identifier, that the first query should be canceled; and 

in response to determining that the first query should be canceled, instructing, using the query processing identifier, the database to stop the first query.
U.S. Patent No. 10,191,984

Claim 1:

A method for querying a database, comprising: 



receiving, by a server computing device, a first query input from a client computing device over a network connection; 

establishing a first non-blocking socket for the first query between the client computing device and the server computing device wherein the first non-blocking socket automatically returns an error code when the client computing device fails to transmit data to the server computing device over the network connection; 

generating a first database query based on the first query input; 

causing the first database query to begin executing against one or more databases; 

receiving, by the server computing device, a second query input from the client computing device over the network connection and establishing a second non-blocking socket for the second query between the client computing device and the server computing device; 

responsive to receiving the second query, performing, by the server computing device, a read request on the first non-blocking socket wherein the read request is an automated request to determine if the network connection exists between the client computing device and the server computing device for the first non-blocking socket; 

receiving the error code in response to the read request on the first non-blocking socket; 

determining whether the network connection exists between the client device and the server device based on the received error code for the first non-blocking socket; 

executing a database instruction against the one or more databases, which causes the first database query to be cancelled when the server determines that the network connection does not exist between the client device and the server device for the first non-blocking socket; and 

responsive to cancelling the first database query, generating a second database query based on the second query input and causing the second database query to begin executing against one or more databases.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements " establishing a first non-blocking socket for the first query between the client computing device and the server computing device wherein the first non-blocking socket automatically returns an error code when the client computing device fails to transmit data to the server computing device over the network connection; receiving, by the server computing device, a second query input from the client computing device over the network connection and establishing a second non-blocking socket for the second query between the client computing device and the server computing device; responsive to receiving the second query, performing, by the server computing device, a read request on the first non-blocking socket wherein the read request is an automated request to determine if the network connection exists between the client computing device and the server computing device for the first non-blocking socket; and responsive to cancelling the first database query, generating a second database query based on the second query input and causing the second database query to begin executing against one or more databases receiving the error code in response to the read request on the first non-blocking socket; determining whether the network connection exists between the client device and the server device based on the received error code for the first non-blocking socket;" of claims 1-18 of U.S. Patent No. 10,191,984 to arrive at the claims 1-22 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 USC 101 as being drawn to non-statutory subject matter. 
The independent claims are rejected under 35 U.S.C. 101 because the claimed invention is drawn to an abstract idea without significantly more. Independent claim 1 and the other independent claims are drawn to receiving, from a user, a first query requesting query results from a plurality of 5tables associated with a database storing user data; generating a query processing identifier for the first query; while the first query is executing, determining, using the query processing identifier, that the first query should be canceled; and in response to determining that the first query should be canceled, instructing, 10using the query processing identifier, the database to stop the first query.
The claims fall within the “Mental Processes” grouping of abstract ideas.  Specifically, the limitations of receiving, from a user, a first query requesting query results from a plurality of 5tables associated with a database storing user data; generating a query processing identifier for the first query; while the first query is executing, determining, using the query processing identifier, that the first query should be canceled; and in response to determining that the first query should be canceled, instructing, 10using the query processing identifier, the database to stop the first query, discussed above, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (e.g., computer, storage, computer readable medium) because a user can mentally, or with pen and paper, receive a request for information from another person (e.g. verbally or on paper), generate an identifier for the request (e.g. write the request on paper), determine that the person wishes to cancel the request (e.g. acknowledge the person does not want the information any more, verbally or through paper communication), and stop looking for the response to the request (e.g., person quits looking through paper notes or files, or stops thinking about a response mentally).  For example, the claim can be accomplished mentally or with the aid of pen and paper by a user hearing or seeing a request for information from another person and making a mental note of the request and determining from the person that they wish to cancel the request and stop the request mentally or with pen and paper.    
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements (e.g., computer, database storage, computer readable medium) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d)(II).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component is not significantly more than the judicial exception.
The dependent claims depend on a rejected parent claim and do not cure its deficiencies.  Similar to the above discussion, each of the dependent claims are drawn to an abstract idea within the “Mental Processes” groupings of abstract ideas.  The claims are drawn to subject matter that covers performance of the claimed limitations in the mind, or with pen and paper, but for the recitation of generic computer components as discussed above.  The claims are not integrated into a practical application.  The claims only recite additional elements that is/are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  For example, claims 2-4 are drawn to determining a data storage. Claims 6-9 are drawn to connection between users.  The other dependent claims contain similar issues. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component.  Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 10-18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2005/0203890 A1) in view of Brocato et al (US 8,375,014 B1).
As to claims 1 and 12, Chen teaches A computer-implemented method when executed by data processing hardware causes the data processing hardware to perform operations comprising: receiving, from a user, a first query requesting query results (Chen discloses submitting a database query in response to a user request in [0023].); generating a query processing identifier for the first query (Chen assigns a unique ID to the query request in [0046].); while the first query is executing, determining, using the query processing identifier, that the first query should be canceled (Chen discloses allowing the user to cancel a query, with a unique ID, via a cancel-query dialog box while the query is being executed. (see [0026]-[0031])); and in response to determining that the first query should be canceled, instructing, using the query processing identifier, the database to stop the first query (Chen passes the extracted identification in order to invoke the cancel query application , which sends an instruction to the database to cause the database to cancel the statements related to the query. (see [0030])).
Chen fails to explicitly recite a plurality of tables associated with a database storing user data.
However, Brocato teaches a plurality of tables associated with a database storing user data (see column 1, lines 18-31).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Chen to incorporate the database query builder of Brocato for the purpose of allowing a user to generate a graphical representation of a structured query for data of a database and construct efficient and/or useful queries for accessing data from a database (see Brocato column 2, lines 46-49).
As to claims 2 and 13, Brocato further teaches wherein the plurality of tables associated with the database storing the user data correspond to tables generated by the user (see column 1, lines 18-31).
As to claims 3 and 14, Brocato further teaches wherein the plurality of tables associated with the database storing the user data correspond to a query model, wherein each table of the plurality of tables corresponds to a respective node of the query model and comprises one or more data fields (Brocato describes a database schema which is a model and defines the tables and fields of a database in column 1, lines 18-31).
As to claims 4 and 15, Brocato further teaches wherein the first query requests that the query results comprise user data corresponding to: at least one respective node of the plurality of tables specified by the user (Brocato describes the query is executed as a graph/tree from a root node to a leaf node in column 15, lines 23-39); and one or more data field of the plurality of tables specified by the user (Brocato describes a database schema which is a model and defines the tables and fields of a database in column 1, lines 18-31).
As to claims 5 and 16, Chen further teaches wherein determining, using the query processing identifier, that the first query should be canceled occurs prior to the user receiving any of the query results (Chen discloses allowing the user to cancel a query, with a unique ID, via a cancel-query dialog box while the query is being executed. (see [0026]-[0031])).
As to claims 6 and 17, Chen further teaches wherein determining, using the query processing identifier, that the first query should be canceled comprises determining that a previously established connection between a user-computing device associated with the user and a query-coordinating device fails to exist (see [0049] and [0050]).
As to claims 7 and 18, Chen further teaches establishing a connection between a user-computing device associated with the user and a query-coordinating device (Chen  discloses communication between client side and server side objects in [0045]); associating the query processing identifier with the connection (Chen discloses a unique ID is assigned to the query in [0046]); and while the first query is executing, performing a connection check read on the connection between the user-computing device and the query-coordinating device (Chen describes a procedure call is made to the server side object to begin the query in [0046].  Chen further discloses that the connection between the client and server is verified in [0049]); determining that the connection check read fails (Chen discloses that if the connection is broken then the server side object can begin to cancel the query in [0049]); and in response to determining that the connection check read fails, identifying the query processing identifier associated with the connection having the failed connection check read (see [0049] and [0050]).
As to claims 10 and 21, Brocato further teaches herein the query results comprise selectable results, and wherein a user-selection of a respective selectable result generates a second query (Brocato discloses search engine may search the content index for the keyword, and provide a result list of data sources from the content index corresponding to the keyword. The input handler may receive a selection of a data source from the result list. A schema parser may identify the corresponding data source, field and/or data for the selected data source. A query engine may provide, responsive to the selection of the data source, a graphical icon representing the corresponding data source, field and/or data in a graphical query, wherein the query engine may query the database for the selected data source based on the graphical query. (see column 2, lines 14-29)).
As to claims 11 and 22, Brocato further teaches wherein the second query comprises query parameters derived from the respective selectable result of the user-selection (Brocato discloses search engine may search the content index for the keyword, and provide a result list of data sources from the content index corresponding to the keyword. The input handler may receive a selection of a data source from the result list. A schema parser may identify the corresponding data source, field and/or data for the selected data source. A query engine may provide, responsive to the selection of the data source, a graphical icon representing the corresponding data source, field and/or data in a graphical query, wherein the query engine may query the database for the selected data source based on the graphical query. (see column 2, lines 14-29)).
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2005/0203890 A1) in view of Brocato et al (US 8,375,014 B1), and further in view of Jung (US 2002/0085555 A1).	As to claims 8 and 19, Chen and Brocato fail to explicitly recite the connection comprises a socket connection; and the connection check read comprises a non-blocking socket connection read. 
However, Jung teaches the connection comprises a socket connection (see [0031] - when a connection cancellation request or error is made in any socket whose FD is included in the database, it automatically closes the socket and eliminates the socket FD from the database); and the connection check read comprises a non-blocking socket connection read (see [0031]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Chen and Brocato to incorporate the inter-processor communication as taught by Jung for the purpose of preventing data loss and reduce the efficiency rate of the communication system (see Jung [0008]).
Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2005/0203890 A1) in view of Brocato et al (US 8,375,014 B1), and further in view of Kessner (US 6,754,701 B1).
As to claims 9 and 20, Chen and Brocato fail to explicitly recite wherein determining that the connection check read fails comprises identifying that a response to the connection check read comprises an error code.
However, Kessner teaches identifying that a response to the connection check read comprises an error code (see column 7, lines 1-20).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to incorporate the use of a single thread to support multiple network connections for server load testing of Kessner in order to reduce the quantity of physical computing resources needed to generate a desired load (Kessner Col. 1, lines 10-11).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161